DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Objections
Claim 10 is objected to because of the following informalities:  Miss numbering computer system claim 10 to be dependent to a non-transitory computer-readable medium claim 13.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,196,838 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other 


Instant Application
Parent 11,196,838 B2
1. A computer system comprising:

one or more processors;
a set of memory resources storing a set of instructions that, when


executed by the one or more processors, cause the computer system to:



receive, over one or more networks, user data from a computing device of a user;

based on the user data, determine that the user will utilize a transport service to arrive at a destination location at a specified time;


automatically trigger, without user input, a service request for the user, wherein triggering the service request includes:

prior to the specified time, monitoring transport provider availability within a proximity of a current location of the user;

and
determining a service request time for the user based on the transport provider availability; and








generate the service request for the scheduled user event based
on the service request time.


a set of memory resources to store a set of instructions; 
one or more processors to access the set of instructions; 

wherein the set of instructions, when executed by the one or more processors, cause the computer system to perform operations that include: 

monitoring a set of computing resources of a user; 

determining, from monitoring the set of computing resources, a scheduled user event, the scheduled user event being associated with an event location and an event start time; 

triggering a service request for the scheduled user event, wherein triggering the service request includes: (a) 

monitoring user activity data to detect a predetermined marker; (b) upon detecting the predetermined marker,



 determining a service request time preceding the event start time based at least in part on 

(i) an expected time duration for matching a service provider to the service request, and (ii) an expected duration for a matched service provider to travel to a predicted location of the user at the service request time; and 

generating the service request for the scheduled user event based on the service request time.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALAN S CHOU/Primary Examiner, Art Unit 2451